*760Petitioner commenced this CPLR article 78 proceeding pursuant to the Freedom of Information Law (Public Officers Law art 6 [hereinafter FOIL]) seeking the disclosure of certain medical records pertaining to a medical experiment conducted while he was an inmate at Clinton Correctional Facility in Clinton County between 1967 and 1969. Supreme Court dismissed the petition on the basis that respondents provided petitioner with an adequate response to his FOIL request by indicating that such records could not be located. The court further denied petitioner’s motion to amend the petition to include additional parties believed to have custody of the subject records. Petitioner challenges the dismissal of his petition arguing, inter alia, that respondents failed to adequately respond to his FOIL request. We find this claim to be without merit.
Petitioner was informed, prior to making a formal FOIL request, that the Department of Correctional Services could not locate the subject records. This information was again conveyed to petitioner via documents annexed to respondent’s answer to the petition in this CPLR article 78 proceeding. In view of this, we find that petitioner received an adequate response to his FOIL request during the pendency of the litigation and that the matter is now moot (see, Matter of Davidson v Police Dept., 197 AD2d 466; Matter of Newton v Police Dept., 183 AD2d 621, 624; see also, Matter of Duban v State Bd. of Law Examiners, 157 AD2d 946, lv dismissed 75 NY2d 945). Consequently, Supreme Court properly dismissed the petition. We have considered petitioner’s other contentions and find that they too are without merit.
Mikoll, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.